By the Court.
The suit was properly brought in the name of the plaintiff, although he had assigned his claim to Harriman. The assignment is not a defence to the action. If any authority from the assignee was necessary to enable the plaintiff to maintain the action, the appearance of the assignee in court, and his statement that “ he did not desire through his assignment to prevent the recovery ” in this action, ratified the bringing of the suit, and was a sufficient authority to the plaintiff to prosecute the action. Moore v. Spiegel, 148 Mass. 413.
The assignee was not required to indorse the writ; but if it was a case where an indorser for costs ought to be required, the defendant’s remedy was by an application to the Superior Court under § 30 of c. 167 of the Public Statutes.

Exceptions overruled.